Citation Nr: 1143814	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-07 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury to the bilateral hands.  

2.  Entitlement to service connection for residuals of a cold injury to the bilateral feet.  

3.  Entitlement to service connection for a right hand condition, to include residuals of a right fourth finger fracture.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from March 1975 to February 1977, and other than honorable service from February 11, 1981 to February 23, 1982.  A November 2010 VA administrative decision held that the Veteran was barred from receiving VA benefits for the period of service between February 11, 1981 to February 23, 1982 and that no compensation based on such service is payable.  See 38 C.F.R. § 3.12.  The character of discharge determination is not an issue on appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and Manchester, New Hampshire, in June 2008 and September 2008, respectively, which denied the claims.  The RO in Manchester, New Hampshire, currently has jurisdiction of the claims.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for residuals of a cold injury to the bilateral hands and feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran sustained a fracture of his right fourth finger during a period of service not honorable for VA benefits.  

CONCLUSION OF LAW

The criteria for service connection for a right hand condition, to include residuals of a right fourth finger fracture, have not been met during the Veteran's honorable period of active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.12, 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for a right hand condition, to include residuals of a right fourth finger fracture.  He reports that he fractured his finger during his second period of service while stationed at Fort Jackson, South Carolina, as a result of a fight between him and a set of drunken service members while he was on fire watch.  See March 2008 VA Form 21-526; statement in support of claim received May 2009; August 2011 hearing transcript.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any problems with his right hand during his first period of active duty.  They do reflect that he sustained an injury to his right hand in March 1981 after stubbing his right ring finger while playing football.  He was assessed with right ring finger sprain at that time.  See emergency care and treatment record.  An April 1981 x-ray report indicated that the Veteran was in a short cast with wire splint on the right fourth finger and that previously described traumatic changes of the middle phalanx were again noted and unchanged in position over previous study.  See radiographic report.  The Veteran was prescribed range of motion (ROM) exercises through May 1981.  See health records.  

An April 2009 x-ray of the right hand revealed normal bony mineralization; mild lateral subluxation of the right fifth distal phalanx likely posttraumatic; and a healed right fifth metacarpal (boxer's) fracture.  Otherwise, the joint spaces were normal and well maintained, no joint space abnormalities or erosions were identified, and there was no other bony fracture, dislocation or subluxation.  The impression was no arthritic changes to the right hand.  See imaging report.  

After review of the evidence, the Board finds service connection is not warranted for a right hand condition, to include residuals of a right fourth finger fracture, because the evidence does not suggest that a right hand condition, to include residuals of a right fourth finger fracture, had its onset during a period of honorable service or is causally related to a period of honorable service.  The Board acknowledges that the service treatment records reflect treatment for a right fourth (ring) finger fracture.  However, this treatment occurred during a period of service which is considered dishonorable for VA purposes; thus, it cannot serve as a basis for service connection.  See Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994); 38 C.F.R. § 3.12.  The Board also acknowledges the April 2009 imaging report that reflects mild lateral subluxation of the right fifth distal phalanx and a healed right fifth metacarpal (boxer's) fracture.  In this case, the evidence dated during the period of honorable service does not reflect any findings or histories suggestive of a right hand condition, the Veteran has only reported sustaining an injury to his right hand during his second period of active service, which is dishonorable, and there is no evidence to suggest that the current findings of mild lateral subluxation of the right fifth distal phalanx and a healed right fifth metacarpal (boxer's) fracture had their onset during the Veteran's period of honorable service.  In light of the foregoing, service connection for a right hand condition, to include residuals of a right fourth finger fracture, is not warranted and the claim must be denied. 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in an April 2008 letter.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service and VA treatment records have been associated with the claims folder.  The Board acknowledges that the Veteran was not afforded a VA examination in connection with his claim for a right hand condition, to include residuals of a right fourth finger fracture.  In the absence of any lay or medical evidence that the Veteran sustained an injury to his right hand during a period of honorable service, however, remand for an examination is not warranted.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board also acknowledges that the Veteran has reported being in receipt of benefits from the Social Security Administration (SSA).  In the absence of any lay or medical evidence that the Veteran sustained an injury to his right hand during a period of honorable service, however, obtaining any SSA records would not provide a basis to grant this claim.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for a right hand condition, to include residuals of a right fourth finger fracture, is denied.  


REMAND

The Board finds that additional development is necessary before it can adjudicate the remaining claims.

The Veteran seeks entitlement to service connection for residuals of a cold injury to the bilateral hands and feet, which he contends occurred while stationed in Germany during his first period of active service.  His service personnel records corroborate that he had service in Germany between July 1975 and February 1977.  

At the time of a February 2008 VA primary care visit, when asked about providers outside of the VA, the Veteran indicated that he had seen a neurologist recently for peripheral neuropathy.  In a statement in support of claim received May 2009, the Veteran indicated that he had been sent by VA for a nerve conduction study at an outside rehabilitation facility in Salem, New Hampshire.  On remand, the RO/AMC should make efforts to obtain these records.  

The Veteran testified in August 2011 to being in receipt of benefits from the SSA for, among other things, polyneuropathy of the hands and feet.  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2011). 

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination will be provided or a medical opinion obtained if review of the evidence of record reveals that an examination or opinion is necessary for a decision to be rendered.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the Veteran's contentions and the post-service medical evidence involving treatment for conditions affecting his bilateral hands and feet, the Board finds that a medical examination is necessary for the purpose of determining whether the Veteran has any residuals of a cold injury to the bilateral hands and feet that are related to service.  Recent VA treatment records should also be obtained. 

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Manchester VAMC, dated since December 2010.

2.  Make efforts to obtain records from the private neurologist the Veteran reported seeing for peripheral neuropathy at the time of a February 2008 VA primary care visit and the results of a nerve conduction study performed at an outside rehabilitation facility in Salem, New Hampshire, at the behest of VA.  

3.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

4.  When the foregoing development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any current residuals of cold weather injury to his bilateral hands and/or feet.  The claims folder should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner is asked to state whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current disability of the bilateral hands and/or feet is related to the Veteran's military service between March 1975 and February 1977, or is otherwise consistent with his report of a cold weather injury to his hands and feet during his active duty in Germany (July 1975 and February 1977).

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claims.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


